Citation Nr: 1643128	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by loss of vision to include as secondary to herbicide exposure.

2.  Entitlement to service connection for asthma to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for residuals of a tooth infection.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a prostate disorder.  

5.  Entitlement to an initial rating in excess of 30 percent for valvular heart disease.  

6.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

7.  Entitlement to an initial rating in excess of 10 percent for hearing loss.

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions by the Department of Veterans Affairs (VA)  Regional Office (RO) located in Atlanta, Georgia.

On July 12, 2016, the Veteran's representative submitted correspondence withdrawing claims of entitlement to service connection for a left leg injury, for bipolar disorder, for lumbar disc disease, for erectile dysfunction and for left knee arthritis.  Increased ratings claims being withdrawn were claims for an increased rating for PTSD and for peripheral neuropathy of both lower extremities.  Additional claims being withdrawn were entitlement to an earlier effective date for the grant of special monthly compensation based on loss of use of a creative organ and entitlement to special monthly compensation based on the need for aid and attendance.  These issues are no longer in appellate status.  

The Veteran originally requested to appear for a hearing to be conducted by a Veterans Law Judge.  In April 2016, the Veteran's representative indicated that the Veteran no longer desires a hearing to be conducted by a Veterans Law Judge.  

The issue of entitlement to service connection for a tooth infection is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran does not have a disorder manifested by loss of vision which is etiologically linked to active duty service nor was a disorder manifested by loss of vision aggravated by active duty nor is such a disorder linked to a service connected disability. 

2.  The preponderance of the evidence demonstrates that the Veteran does not have asthma which is etiologically linked to active duty service nor was asthma aggravated by active duty nor is asthma linked to a service connected disability. 

3.  In a June 2008 decision, the RO denied service connection for a prostate disorder; the Veteran did not appeal the decision.  

4.  The evidence added to the record subsequent to the June 2008 rating decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a prostate disorder. 

5.  The preponderance of the evidence demonstrates that the service connected valvular heart disease is not productive of congestive heart failure, a left ejection fraction less than 50 percent, or 5 METs or less which is productive of dyspnea, fatigue, angina, dizziness of syncope.  Valvular heart disease was not active during the appeal period.  

6.  The Veteran's service-connected diabetes mellitus is manifested by a need for regular insulin, medication, and a restricted diet but not avoidance of strenuous activities.  

7.  During the appeal period, the Veteran's hearing impairment is no worse than Level IV in the right ear and Level III in the left.

8.  Tinnitus does not result in an unusual or exceptional disability that is manifested by frequent periods of hospitalization or marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder manifested by a loss of vision have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.306, 3.309(e) (2016).  

2.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.306, 3.309(e) (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a prostate disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

4.  The criteria for a rating in excess of 30 percent for valvular heart disease, have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.119, Diagnostic Code 7000 (2016).

5.  The criteria for a rating in excess of 20 percent for diabetes mellitus type II, have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

6.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).

7.  The criteria for an initial rating in excess of 10 percent for tinnitus are not met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA's duty to assist the Veteran has been satisfied.  The identified medical records have been obtained and associated with the claims file to the extent possible.  The Veteran has not identified any outstanding evidence (medical or otherwise) that could be obtained to substantiate the claims.  The Board is unaware of any such evidence.  There is evidence that the Veteran is receiving benefits from the Social Security Administration.  Attempts were made to obtain this evidence.  In August 2013, a memorandum has been associated with the claims file which documents VA's attempts to obtain this evidence without success.  The Veteran has been informed that his Social Security records have not been obtained.  

The Veteran has been afforded appropriate VA examinations.  In addition to examining the Veteran, the examiner viewed his pertinent history.  With regard to the service connection claims adjudicated herein, the VA examiners reviewed the evidence in the claims file and examined the Veteran.  They provided diagnoses or the lack thereof with etiology opinions, if pertinent, and provided rationales to support the opinions.  With regard to the increased ratings claims, the examiners  provided sufficient observations to adequately evaluate the claims under the pertinent Diagnostic Codes.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claims.


Service Connection Claims

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for a disorder manifested by loss of vision to include as secondary to herbicide exposure.

In November 2010, the Veteran submitted a claim of entitlement to service connection for loss of vision/blurred vision.  He reported he served in Vietnam and Thailand and was exposed to Agent Orange.  

The Board finds that service connection is not warranted for a disorder manifested by a loss in vision.  The service treatment records were silent as to complaints of, diagnosis of, or treatment for any eye problems.  At the time of the September 1975 separation examination, clinical evaluation of the eyes was determined to be normal.  Vision was reported to be 20/20 bilaterally and the field of vision was normal.  

There is no competent evidence which links a currently existing eye disorder to the Veteran's active duty service or to a service connected disability.  The only evidence of record which indicates that the Veteran has vision problems due to his active duty service is the Veteran's own allegations.  As a lay person, the Veteran is competent to report on symptomology he experiences including vision problems.  He is not competent to provide an etiology opinion for eye problems as this is a complex medical determination.  The Board finds there is no competent evidence linking a current eye disorder to active duty.  

There is competent evidence demonstrating that the Veteran either does not currently have any eye disorder or the currently existing eye disorder is not due to active duty.  

At the time of a VA general medical examination in April 2004, physical examination of the eyes was determined to be normal.  The pertinent diagnosis was no diabetic retinopathy.  

A May 2008 VA clinical record reveals the Veteran complained of blurry vision which began six months prior.  No diagnosis was made.  

A VA vision examination was conducted in May 2011.  The Veteran reported that his eye condition was due to trauma he sustained in 1972 when a mortar shell exploded near him.  He did not receive any treatment for eye disease at that time or subsequently.  He reported pain, distorted vision, redness, floaters, sensitivity to light, watering and blurred vision.  Physical examination was conducted.  The examiner found that he could not render any diagnosis pertaining to the eyes as there was no pathology present to render a diagnosis.  Examination revealed cataracts which are related to retained age.  There was no finding of retinopathy on examination.  The examiner concluded by writing that the Veteran did not have any ocular condition other than minimal age-related bilateral nuclear sclerosis.  

At the time of a May 2011 VA diabetes mellitus examination, the Veteran denied having any eye problems and no eye disorder was diagnosed.  

The most recent VA eye examination for compensation and pension purposes was conducted in August 2011.  The Veteran reported he had had eye problems since 1972 when he was in combat and almost blown up.  He informed the examiner that he had had difficulty seeing ever since that time.  Physical examination was conducted.  For the claimed condition of bilateral nuclear sclerotic cataracts, the examiner found he could not render a diagnosis as there was no pathology to base a diagnosis on.  There was no finding of a cataract on examination.  There was no finding of retinopathy on examination.  

In December 2014, a diabetic retinopathy examination was determined to be normal.  

The Board finds the medical evidence of record does not link a current eye disorder to active duty.  

In his original claim, the Veteran indicated that he had an eye disorder due to exposure to herbicides including Agent Orange while on active duty.  The exposure to herbicides is conceded.  However, an eye disorder is not included in the list of disabilities for which service connection is warranted based on exposure to herbicides.  38 C.F.R. § 3.309(e).  Additionally, the Veteran has not submitted any medical evidence linking loss of vision to herbicide exposure and he is not competent to provide evidence of such a link himself.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  Service connection for loss of vision based on exposure to herbicides is not warranted.  



Entitlement to service connection for asthma to include as secondary to herbicide exposure.

In February 2011, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for asthma which he claimed was due to Agent Orange exposure.  

In January 2016, the RO denied service connection for asthma claimed as due to Agent Orange exposure.  

The Board finds that service connection is not warranted for asthma on any basis as there is no competent evidence of the disorder during active duty and no current diagnosis of the disorder.  

The Veteran does not allege that he had asthma during active duty and there is no objective evidence of the disorder.  The service treatment records were silent as to complaints of, diagnosis of, or treatment for respiratory disorders including asthma.  At the time of the September 1975 separation examination, clinical evaluation of lungs and chest was determined to be normal.  

The post service medical records document that the Veteran uses tobacco products.  The post-service medical records do not show a confirmed diagnosis of asthma.  

At the time of a  April 2004 VA general medical examination, the Veteran denied chest pain and dyspnea.  

The only evidence of record which indicates that the Veteran has asthma at any time during the appeal period is the Veteran's own allegations.  As a lay person, he is competent to report on respiratory symptomology to a certain extent.  He is not competent to attribute this symptomology to a particular diagnosis as this is a complex medical determination.  The medical records are silent as to complaints of, diagnosis of or treatment for asthma after discharge.  There must be a current disability in order to grant service connection.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225   In the absence of any competent evidence of asthma, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of asthma, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As there is no competent evidence documenting the existence of asthma at any time during the appeal period, service connection cannot be granted on a direct basis.  

The Veteran has alleged that he has asthma due to exposure to herbicides while on active duty.  The Veteran's exposure to herbicides while on active duty is conceded.  Significantly, asthma is not included as a presumptive disorder based on exposure to herbicides which would allow for the grant of service connection on a presumptive basis.  38 C.F.R. § 3.309(e).  The Veteran has not provided any competent medical evidence which indicates a link between asthma and exposure to herbicides while on active duty.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  The Veteran is not competent to provide evidence of such a link himself.  As such, the Board finds that service connection is not warranted for asthma due to herbicide exposure on any basis.  


Increased rating criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Entitlement to an initial rating in excess of 30 percent for valvular heart disease

The Veteran's valvular heart disease is rated as 30 percent disabling, effective from November 23, 2010, under Diagnostic Code 7000.  Under this code, a 100 percent rating is available during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is available; with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is available; with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is available.  38 C.F.R. § 4.104, Diagnostic Code 7000. 

Note (1) to Diagnostic Code 7000 states that cor pulmonale, a form of secondary heart disease, should be evaluated as part of the pulmonary condition that caused it. 

Note (2) to Diagnostic Code 7000 states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

The Board also notes that VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to include those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 71 Fed. Reg. 52,459 -60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revised regulation contains the following new provisions: 

(1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. 

(2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. 

(3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  Id. 

A May 2011 private clinical record reveals a chest X-ray was interpreted as revealing no significant chest abnormality.  The heart was unremarkable.  

A VA examination was conducted in May 2011.  The Veteran reported he had had several surgical procedures to treat cardiac problems.  Physical examination was conducted.  The examiner found he could not render a diagnosis as there was no pathology upon which to render a diagnosis.  An ischemic heart disease questionnaire was also completed.  It was recorded that the Veteran did not have congestive heart failure.  Treatment did not include the taking of continuous medication.  There was no evidence of cardiac hypertrophy or dilation.  Testing consisted of a May 2011 EKG and chest X-ray.  The examiner opined that the disability did not impact the Veteran's ability to work.  

A VA heart disease examination was conducted in September 2011.  The Veteran reported he was diagnosed with heart disease in 1984 at the Atlanta VAMC.  The Veteran reported he experienced shortness of breath, dizziness, easy fatigue and fainting attacks.  He did not experience heart failure or chest pain.  A stress test was not performed because it was medically contradicted because of the Veteran's arthritic conditions and leg fatigue.  An EKG was interpreted as not showing any left ventricular hypertrophy or dilation but additional testing was required to confirm this.  An echocardiogram was interpreted as revealing thickened aortic and mitral valve leaflets and mild mitral regurgitation.  The ejection fraction for the left ventricle was 60%.  Based on the examination, the Veteran's estimated METs level was greater than 5 but not greater than 7 METs.  This was the lowest level of activity in which the Veteran reported dyspnea and fatigue.  The pertinent diagnosis was valvular heart disease.  

On VA examination in May 2012, valvular heart disease was diagnosed.  Continuous medication was not required to control the disability.  There was no congestive heart failure, either chronic or acute.  The Veteran had not been hospitalized for a cardiac condition.  There was no evidence of cardiac hypertrophy or cardiac dilation.  Testing revealed that the left ejection fraction was 60%.  An interview based METs reveals that greater than 5 but not greater than 7 METs was productive of dyspnea, fatigue, angina and dizziness.  The examiner opined that the METs limitation was due solely to the heart condition.  It was opined that the cardiac disability would have an impact on the Veteran's ability to work due to fatigue and dyspnea which prohibited physical activity such as prolonged walking or heavy lifting.  The examiner observed that the Veteran was well developed, well-nourished and with no signs of malaise present.  

On VA heart conditions examination which was conducted in July 2015, it was reported that the Veteran had been diagnosed with valvular heart disease.  The examiner wrote that, when the Veteran was questioned about his heart disease, he was not quite sure about it.  The Veteran denied chest pain, shortness of breath or dyspnea on exertion.  A review of the medical records was interpreted as revealing no objective evidence of a valvular heart disease or ischemic heart disease.  A recent echocardiogram was noted to be normal including normal heart valves.  The examiner wrote that he was unable to verify a history of valvular heart disease.  Current medical evidence does not show any valvular heart disease or ischemic heart disease and therefore, the service connection diagnosis was in error.  There was no congestive heart failure, arrhythmia, valve conditions, infections cardiac conditions or pericardial adhesions.  The Veteran did not have any non-surgical or surgical procedures performed for treatment of a heart condition.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  Left ventriculare ejection fraction was 60-65%.  The examiner noted that there was no cardiac indication for stress testing and no chest pains.  The Veteran was unable to stress test due to left leg pain and back pain.  Interview based METs testing was 1-3 METs.  This was not due solely to the heart condition.  The limitation of METs was due to multiple medical conditions including the heart condition; it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The rationale was that pain in the left leg and back limited the Veteran's capacity to work.  The examiner opined that the July 2015 echocardiogram most accurately reflects the Veteran's current cardiac functional level.  There is no objective medical evidence of any valvular heart disease.  The heart disease did not impact the Veteran's ability to work.  

Based on the above, the Board finds that an increased rating is not warranted at any time during the appeal period for valvular heart disease.  The only evidence of record of any symptomology meeting the criteria for a rating in excess of 30 percent for valvular heart disease is included in the report of the July 2015 VA examination.  At that time, the examiner provided an interview based METs testing result of one to three METs.  The examiner found that this very low METs rating was not due solely to the heart condition but was also due to other medical conditions including problems with the left leg and back.  The examiner found that he was not able to accurately estimate the METs limitation attributable to each medical condition.  Significantly, the examiner who conducted the July 2015 VA examination opined that the echocardiogram which was conducted in July 2015 most accurately reflects the Veteran's current cardiac functioning and this echocardiogram was interpreted as being normal without evidence of heart pathology.  The Board finds that the examiner's opinion as to which diagnostic criteria most accurately reflects the level of disability associated with the service connected heart disorder outweighs the low METs score assigned at that time.  Furthermore, at the time of the examination, the Veteran denied experiencing any chest pain, shortness of breath or dyspnea on exertion.  The VA rating schedule requires that a particular METs score must be productive of dyspnea, fatigue, angina, dizziness or syncope.  The Veteran's denial of experiencing this pertinent symptomology supports the Board's determination that the low METs score reported at the time of the July 2015 VA examination is not an accurate reflection of the Veteran's cardiac disability under the pertinent rating criteria.  Further supporting this determination is the examiner's finding that the Veteran's valvular heart disease would not impact, at all, the Veteran's ability to work.  

The Board observes that the Veteran has not been diagnosed with congestive heart failure at any time during the appeal period.  There is no evidence of an active infection with valvular heart damage nor any evidence that the Veteran received any therapy for an active infection.  At no time has the Veteran's left ejection fraction been recorded as being 50 percent or less.  

Based on the above, the Board finds that an increased rating is not warranted at any time for the service connected valvular heart disease.  


Entitlement to an initial rating in excess of 20 percent for diabetes mellitus 

In a December 2011 rating decision, the RO granted service connection for diabetes mellitus and assigned a 20 percent rating effective from January 10, 2006.  The Veteran has perfected an appeal of the initial disability rating assigned.  

The service-connected diabetes mellitus, type II is currently evaluated as 20 percent disabling under Diagnostic Code 7913.  Under this Diagnostic Code a 20 percent evaluation is assignable where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran is separately service-connected and rated for complications of diabetes consisting of peripheral neuropathy of the upper and lower extremities.  The ratings assigned for those disabilities are not at issue in this appeal.  

Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-365 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.  

The Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted at any time during the appeal period.  The preponderance of the evidence of record demonstrates that the diabetes mellitus is not productive of a requirement for regulation of activities.  

An August 2010 VA clinical record reveals the Veteran was diagnosed with ketosis prone type 2 diabetes.  He needed to focus on insulin as his main therapy.  Another record dated the same month reveals the Veteran was hospitalized for ketoacidosis.  

A May 2011 VA diabetes mellitus examination reveals the Veteran reported his diabetes mellitus and hypertension began in 1984.  He had diabetic ketoacidosis in March 2011.  Hospitalization was less than one per year and doctor visits required were two to three per month.  He was prescribed insulin and a restricted diet.  The pertinent diagnosis was diabetes mellitus.  

A VA diabetes mellitus examination was conducted in September 2011.  The Veteran reported he was diagnosed with diabetes mellitus in 1984 and that he had been prescribed oral medication, insulin and a restricted diet.  With regard to activity restrictions due to diabetes mellitus, the Veteran reported he had to take frequent trips to the bathroom.  The Veteran reported he was hospitalized in August 2010 for diabetic ketoacidosis.  Hospitalization was less than once per year and doctor visits were two to three times per month.  He reported he was hospitalized in 2000 for hypoglycemia.  The examiner diagnosed diabetes mellitus type II.  The examiner opined that the disorder would affect the Veteran's usual occupation due to fatigue with exertion, urinary incontinence and decreased stamina.  The diagnosis did not result in secondary complications to the eyes, heart, skin, kidney, hypertension, gastrointestinal system, impotency, amputation, peripheral edema, arteries or nervous system.  

On VA examination in May 2012, diabetes mellitus type II was diagnosed.  It was indicated that the disability was managed by a restricted diet and the use of insulin.  It was noted that the Veteran was required to regulate his activities as part of the medical management of the diabetes mellitus.  The examiner cited to the fact that the Veteran reported he had to try and rest most of the day and his sugar drops low with activities.  He saw health care providers less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  He had been hospitalized one time in the preceding twelve months for an episode of ketoacidosis.  He had progressive loss of strength attributable to diabetes mellitus.  The examiner wrote that there had been no change in weight due to diabetes mellitus.  The examiner opined that the diabetes mellitus did not impact the Veteran's ability to work.  

In January 2013, the Veteran was treated for hyperglycemia.  

An August 2013 VA clinical record includes the annotation that the Veteran had diabetes mellitus which was managed with medication and a diabetic diet.  

At the time of a July 2015 VA diabetes mellitus examination, it was determined that the Veteran was diagnosed with diabetes mellitus in 1996.  Treatment consisted of insulin injections once per day.  The Veteran did not have to regulate his activities as part of his medical management of the diabetes mellitus.  He had not been hospitalized for ketoacidoses or hypoglycemic reactions in the past twelve months.  The Veteran had unintentional weight loss and loss of strength attributed to his diabetes mellitus.  It was determined that the diabetes mellitus did not have any impact on the Veteran's ability to work.  

The Board finds the only evidence of record which indicates that the service connected diabetes mellitus requires the Veteran to regulate his activities is included in the report of the May 2012 VA examination.  At that time, the examiner checked a box on the examination report indicating that the Veteran required regulation of activities as part of his medical management of diabetes mellitus.  The examiner was asked to provide an example of how the Veteran must regulate his activities and the examiner wrote "[t]he [Veteran] reports the following activity restrictions are due to diabetes: try to rest most of the day; sugar drops with activities."  This annotation demonstrates to the Board that the examiner who prepared the May 2012 VA examination report based his determination on whether the diabetes mellitus required regulated activities as treatment on the Veteran's self-reported medical history and not on any noted treatment regime.  Significantly, other than the Veteran's allegation, the medical records are completely devoid of any evidence that treatment requires the Veteran to regulate his activities.  Various clinical records reveal the Veteran's diabetes mellitus was being treated by insulin and a diabetic diet.  The clinical records do not reference the Veteran being told to restrict his activities.  The Board finds that, if the Veteran was required to regulate his activities in connection with his diabetes mellitus treatment, this fact would have been reflected in at least one of the many clinical records which address diabetes mellitus that are of record.  The complete absence of any notation from a health care professional (other than the annotation noted above) leads the Board to determine that treatment for the service connected diabetes mellitus does not require the Veteran to regulate his activities.  The Board further notes the examiner who conducted the May 2012 VA examination included the opinion that the service connected diabetes mellitus did not impact the Veteran's ability to work.  The Board finds that, if the diabetes mellitus required restriction of activities, this would have been reflected in its impact on the Veteran ability to work.  The Board finds the lack of such evidence supports its determination that restriction of activities is not required to treat the diabetes mellitus.  

As regulation of activities is a requirement for every rating in excess of 20 percent under Diagnostic Code 7913, the Board finds the Veteran did not meet the criteria for a rating in excess of 20 percent at any time during the appeal period.  


Entitlement to an initial rating in excess of 10 percent for hearing loss

In November 2010, the Veteran submitted a claim of entitlement to service connection for hearing loss.  

The Veteran's service connected hearing loss has been evaluated as 10 percent disabling under Diagnostic Code 6100 from November 2010 (the date of receipt of his claim).  

VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86.

On the authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
35
35
45
LEFT
50
45
45
60

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 percent in the left ear.  The average of the pure tone thresholds for the right ear was 38.75 decibels and for the left ear it was 50 decibels.  Applying these results to Table VI results in a Level IV for the right ear and Level III for the left ear.  Level IV hearing loss in the right ear and Level III hearing loss in the left ear equates to a 10 percent rating when applied to Table VII.

On the authorized audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
65
80
LEFT
30
55
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The Veteran reported he had difficulty hearing and understanding speech.  The average of the pure tone thresholds for the right ear was 60 decibels and for the left ear it was 57.5 decibels.  Applying these findings to Table VI results in a Level II for the right ear and Level II for the left ear.  Level II hearing loss for both ears equates to a non-compensable rating when applied to Table VII.  

On the authorized audiological evaluation in July 2015, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
45
55
LEFT
45
45
50
45

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The Veteran reported being able to hear that people are speaking but often not understanding what they are saying clearly.  The average of the pure tone thresholds for the right ear was 48 decibels and for the left ear it was 46 decibels.  Applying these results to Table VI results in a Level II for the right ear and Level I for the left ear.  Level II hearing loss in the right ear and Level I hearing loss in the left ear equates to a non-compensable rating when applied to Table VII.

Under Tables VI and VII in the Rating Schedule, the criteria for a rating in excess of ten percent have not been met with respect to any of these audiometric findings at any time during the appeal period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but none of the test results qualifies as an exceptional pattern of hearing so the alternative table is not applicable.

The Board has carefully reviewed all of the evidence pertinent to this claim, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above. 

The Board has considered the evidence of record showing that the appellant has reported difficulty with his hearing in noisy places.  This fact alone, however, does not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to, at most, a ten percent disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of ten percent for bilateral hearing loss at any time during the appeal period.  


Entitlement to an initial rating in excess of 10 percent for tinnitus

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under Diagnostic Code 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2016).  This is the maximum schedular rating assignable for tinnitus.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

The Veteran is competent to report the symptoms of his disability; however, Diagnostic Code 6260 precludes a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Accordingly, an increased rating for tinnitus is not warranted on a schedular basis.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.87, Diagnostic Code 6260.

Other considerations

Consideration has been given to assigning additional staged ratings; however, at no time during the periods in question has any of the disabilities on appeal warranted more than the assigned rating.

The Board has also considered whether any of these claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of any of the disabilities on appeal for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).   


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a prostate disorder.  

In March 2007 the VA received Veteran's claim for compensation for prostate problems. The claim was denied by the RO in June 2008.  The Veteran was informed of the decision the same month.  

In October  2012, the Veteran submitted another claim of entitlement to service connection for a prostate disorder.  

The evidence of record at the time of the June 2008 rating decision was the service treatment records, a private physicians statement and VA and private medical records.  The claim was denied as there was no evidence of chronic complaints, treatment or diagnosis for a prostate condition during active duty nor evidence of a link between a currently existing prostate disorder and active duty service.  

A January 2007 VA clinical record reveals the prostate was normal at that time.  In September 2007, the Veteran complained of urinary symptoms.  The diagnosis was urinary symptoms likely from enlarged prostate.  A March 2008 VA clinical record includes benign prostatic hypertrophy as an active problem.  It does not indicate when the disorder began.  The Veteran was prescribed medication to treat the disorder.  

In March 2012, the Veteran's representative reported the Veteran wished to file for service connection for a prostate condition.  

In November 2013, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a prostate condition.  

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a prostate problem.  The pertinent evidence received subsequent to the June 2008 rating decision which denied service connection for the disorder is VA and private clinical records and the Veteran's claim of entitlement to service connection for a prostate condition.  The VA and private medical records are not new as they include diagnoses and assessments of benign prostatic hypotrophy.  The fact that the Veteran had this diagnosis was of record at the time of the prior final denial.  The records do not indicate that the prostate disorder is linked to active duty.  The Court has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The Veteran's submission of a claim of entitlement to service connection for a prostate condition (via his representative) is not material to the Veteran's claim as it is merely a single sentence claim for service connection for the disorder.  No descriptive information or evidence was included.  As new and material evidence has not been received the claim of entitlement to service connection for a prostate disorder may not be reopened.  


ORDER

Entitlement to service connection for a loss of vision to include as secondary to herbicide exposure is not warranted.  The appeal is denied.

Entitlement to service connection for asthma to include as secondary to herbicide exposure is not warranted.  The appeal is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a prostate disorder.  The appeal is denied 

Entitlement to an initial rating in excess of 30 percent for valvular heart disease is denied.  

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.  

Entitlement to an initial rating in excess of 10 percent for hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran is claiming entitlement to service connection for a tooth infection.  In a March 2013 statement, the Veteran argued that the problems with his teeth was due to medications including pain killers he took to treat his service connected disabilities.  There is evidence of record that the Veteran had problems with his teeth during the appeal period.  No VA examination has been conducted with regard to the Veteran's tooth claim.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

As there is evidence of a current disability and some evidence of a link to a service connected disability, the Board finds the Veteran should be afforded a VA examination to determine if he has a tooth disorder which is etiologically linked to active duty or to a service connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim of entitlement to service connection for a tooth infection.

2.  Then, the Veteran should be afforded a VA examination by an appropriately qualified health care professional to determine the etiology of dental disorders present during the period of the claim.  

      All pertinent evidence of record must be made available to and reviewed by the examiner.  Based upon the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each dental disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to the Veteran's active duty service.  In addition, the examiner should state an opinion with respect to each dental disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was due to medication the Veteran takes for his service connected disabilities.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
  
3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


